DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 7-14, and 18-27 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 05/17/2021 are acknowledged.  Claims 1, 14 and 22 are amended. Claims under consideration in the instant office action are claims 1-4, 7, 12-14, 16-29.
 Applicants' arguments, filed 05/17/2021, have been fully considered and they are deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a method of treating Alzheimer’s Disease in a subject comprising administering a composition comprising valyl-3-amino-l-propanesulfonic acid, wherein the subject is determined to be APOE4/4 homozygous and have a baseline Mini-mental State Examination (MMSE) score of ≥22.
The closest prior art found, Kong (US 2014/0220122, as disclosed in IDS) teaches methods for inhibiting, reducing, delaying, and/or preventing the progression of mild cognitive impairment (“MCI”) to Alzheimer’s disease (“AD”) by administering preferred compounds including amino acid prodrugs of 
Kong does not describe the recited method of treating Alzheimer’s Disease wherein a subject is determined to be APOE4/4 homozygous and have a baseline Mini-mental State Examination (MMSE) score of ≥22.  Thus, there would be no reason one skilled in the art at the time the invention was made would treat Alzheimer’s Disease by administering valyl-3-amino-l-propanesulfonic acid based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 7-14, and 18-27 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW P LEE whose telephone number is (571)270-1016.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629